EXHIBIT 10.1
 
 
ACCO BRANDS CORPORATION
EXECUTIVE SEVERANCE PLAN
 
(Effective December 1, 2007)
 
This Plan is intended to provide severance benefits to certain executive
employees of ACCO Brands Corporation, its subsidiaries and/or affiliates
(collectively the “Company”), and is intended to comply with the requirements of
Section 409A of the Internal Revenue Code.  Severance benefits for Executive
Officers terminated prior to December 1,2007, will be determined by any other
applicable agreement or plan as in effect at the time their termination is
announced.  Except as provided herein, this Plan supersedes any other severance
plan maintained by the Company for Executive Officers of the Company.
 
SEVERANCE PLAN BENEFITS:
 
Coverage
 
All Executive Officers of the Company who are terminated by the Company without
“cause” or who, following a Change of Control of the Company, terminate
employment for “good reason” are covered by this Plan.  For the purposes of this
Plan, the phrase “Executive Officer” shall mean (i) an employee who has been
identified as such by the Board of Directors of the Company pursuant to Rule
16a-1 under the Securities Exchange Act of 1934 and any subsequent amendment
thereto and who continues to be an “Executive Officer” at the time of his or her
separation from service with the Company and all of its affiliates and/or (ii)
any other key employee of the Company designated to be a participant under this
Plan by the Company’s CEO and as approved by the ACCO Brands Corporation Board
of Directors through its then acting Compensation Committee or other designee
authorized by the Board of Directors.
 
Eligibility
 
Executive Officers of the Company are eligible for the severance pay set forth
in this Plan in the event of involuntary separation from service by the Company
without “cause” at any time or, following a Change of Control of the Company, by
Executive Officer for “good reason”.
 
The term “cause” is defined as follows:  termination of an Executive Officer’s
employment by the Company due to Executive Officer’s:
 
(i)           willful and continued failure to substantially perform Executive
Officer’s duties with the Company, including lawful and reasonable directions
from the Board, or, for Executive Officers other than the CEO, the CEO (other
than any such failure resulting from the Executive Officer’s disability), after
a written demand for substantial performance is delivered to Executive Officer
by the Company that specifically identifies the manner in which the Company
believes that Executive Officer has willfully and continuously failed to
substantially perform Executive Officer’s duties, and after Executive Officer
has failed to resume substantial performance of Executive Officer’s duties on a
continuous basis within thirty (30) calendar days of receiving such demand;
 
 

--------------------------------------------------------------------------------


 
(ii)           conviction of, or plea of guilty or nolo contendere to, (A) a
felony that, in the Board’s sole discretion, substantially impairs Executive
Officer’s ability to perform Executive Officer’s duties or responsibilities or
(B) any other crime involving the personal enrichment of Executive Officer at
the expense of the Company;
 
(iii)           willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise;
 
(iv)           willful and material breach of the Executive Officer’s
obligations, duties and responsibilities to the Company; provided, however, that
Executive Officer’s willful and material breach of Executive Officer’s
obligations to (A) perform Executive Officer’s duties and responsibilities to
the best of Executive Officer’s ability, (B) devote Executive Officer’s entire
attention and time during reasonable business hours to the business and affairs
of the Company and (C) discharge the responsibilities assigned to Executive
Officer in his or her position shall not constitute “cause” unless Executive
Officer has first been provided with written notice detailing such breach and a
thirty (30) day period to cure such breach;
 
(v)           willful and material breach of the Company’s ethical code of
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise, as determined by the Board; or
 
(vi)           willful and material breach of Executive Officer’s fiduciary
duties to the Company.
 
For purposes of determining “cause,” no act or omission by an Executive Officer
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that Executive Officer’s action or omission was in the
best interests of the Company.  Any act or failure to act based upon (A)
authority given pursuant to a resolution duly adopted by the Board,(B) in
accordance with established Company policies or upon the direction of the CEO
(for Executive Officers other than the CEO), or (C) advice of counsel for the
Company shall be conclusively presumed to be done or omitted to be done by
Executive Officer in good faith and in the best interests of the Company.
 
For purposes of this Plan, a termination of Executive Officer’s employment due
to his or her “disability” shall not be considered a termination of Executive
Officer by the Company without “cause”.  For purposes of this Plan, “disability”
shall mean Executive Officer’s inability to substantially perform Executive
Officer’s essential duties and responsibilities, with or without reasonable
accommodation, for a period of (i) six (6) consecutive months or (ii) one
hundred-eighty (180) days in any twelve (12)-month period, as determined by a
licensed physician mutually selected by the Company and Executive Officer.  If
the parties cannot so agree on a licensed physician, each party shall select a
licensed physician and the two licensed physicians shall select a third licensed
physician who shall make such determination for this purpose.
 
Amount of Severance Pay – General
 
The amount of severance pay provided for terminations in the ordinary course
(i.e., not upon, or within two (2) years after, a Change of Control) will be
calculated based on the following schedule:
 
 
2

--------------------------------------------------------------------------------


 
Tier
Amount of Severance
Tier I
24 months of base salary plus two years of bonus
Tier II
21 months of base salary plus one year of bonus
Tier III
18 months of base salary plus one year of bonus



For purposes of the above schedule, “base salary” shall be determined as of the
date of the employee’s termination of employment and “bonus” shall be based on
target bonus for the year of the employee’s termination. Severance shall be paid
in accordance with the Company’s regular payroll schedule and, except as
provided below, shall commence on the first payroll date following the date on
which the separation letter and release and waiver of claims described
hereinafter becomes irrevocable.  The amount of each severance payment shall be
determined by adding the amount of base salary and bonus payable to the
Participant as severance and then dividing that sum by the number of payroll
dates during the applicable 18, 21 or 24 month severance period.
 
Six-Month Delay
 
To the extent amounts payable under this Plan (after giving full effect to any
pro rata bonus payments and any amounts accrued under the Company’s retirement
plans relating to a post-Change of Control separation from service), together
with any other payments or benefits that are considered “deferred compensation”,
are payable only on account of, and are in fact paid on account of, an
“involuntary separation from service” (as defined in Treasury Regulation Section
1.409A-1(n)), (the “involuntary separation payments”), the Executive Officer
shall receive, during the six (6)-month period immediately following the
Executive Officer’s date of termination, payments of only such amounts of
involuntary separation payments as do not exceed lesser of (x) the total
involuntary separation payments, or (y) two times the compensation limit in
effect under Code Section 401(a)(17) for the calendar year in which the date of
termination occurs (with any amounts that otherwise would have been payable
under this Plan during such six (6)-month period being paid on the first regular
payroll date following the six (6)-month anniversary of the date of
termination).  To the extent amounts payable hereunder are not payable only on
an “involuntary separation from service” (as so defined) or if the Company
reasonably determines that such termination is not an “involuntary separation
from service” (as so defined), amounts that would otherwise have been paid
during the six (6)-month period immediately following the date of termination
shall be paid on the first regular payroll date immediately following the six
(6)-month anniversary of the date of termination.
 
 
3

--------------------------------------------------------------------------------


 
Amount of Severance Pay – Change of Control
 
If an Executive Officer’s employment is terminated by the Company without
“cause” (as defined above) or by Executive Officer for “good reason” (as defined
below) within 24 months following a Change of Control of the Company, or if such
termination precedes a Change of Control and the Executive reasonably
demonstrates such termination (or event constituting “good reason”) was either
(i) at the request of a third party who was taking steps reasonably calculated
to effect a Change of Control or (ii) otherwise in contemplation of a Change of
Control, and a Change of Control actually occurs, the General schedule regarding
severance pay (above) will not apply and severance pay will be determined under
this Change of Control Section.
 
“Change of Control” shall have the meaning ascribed to such term as of December
1, 2007 in the Amended and Restated ACCO Brands Corporation 2005 Incentive Plan,
as amended from time to time, or any successor plan thereto, except that for
purposes of this Plan the percentage stated in Sec. 13(b)(i)(A) of said Plan
shall be 30%.
 
“Good Reason” shall mean the occurrence of any of the following upon, or within
two (2) years after, the occurrence of a Change of Control of the Company,
without Executive Officer’s prior written consent:
 
(i)           (A)(I) any material reduction in the duties, responsibilities
and/or authority assigned to Executive Officer, (II) the assignment to Executive
Officer of any duties, responsibilities or authority inconsistent with the
duties, responsibilities and authority assigned to Executive Officer prior to
the Change of Control, or (III) a material change in Executive Officer’s
reporting responsibilities, titles, offices or other positions, other than an
insubstantial and inadvertent reduction that is remedied by the Company
immediately after receipt of notice thereof given by Executive Officer; or (B)
any removal of Executive Officer from, or any failure to re-elect Executive
Officer to, any of such positions, except in connection with the termination of
Executive Officer’s employment as a result of Executive Officer’s death or
disability, by Company for Cause or by Executive Officer other than for Good
Reason; provided, however, that with respect to the Chairman and Chief Executive
Officer, Good Reason shall not exist because the Board of Directors divides the
roles of Chairman and Chief Executive Officer between two individuals;
 
(ii)           (A) any significant reduction (more than 1% of total targeted
cash compensation) in Executive Officer’s cash compensation (base salary plus
target bonus opportunity), (B) a substantial reduction in the benefits provided
to Executive Officer and/or (C) any failure to timely pay any part of Executive
Officer’s compensation when due (including base salary and bonus) or any
benefits due under any benefit plan, program or arrangement; provided, however,
that Company-initiated across-the-board reductions in compensation or benefits
affecting substantially all Company employees shall alone not be considered
“good reason,” unless the compensation reductions exceed ten percent (10%) of
Executive Officer’s cash compensation (base salary plus target bonus
opportunity);
 
(iii)           the failure of the Company to continue in effect, or the failure
to continue Executive Officer’s participation on substantially the same basis
in, any of the Company’s short-
 
 
4

--------------------------------------------------------------------------------


 
term or long-term incentive compensation plans or equivalent plans of the
Company following a Change of Control unless agreed to by the Executive Officer;
 
(iv)           the failure of the Company to obtain a satisfactory agreement
from any successor to Company to assume and agree to perform the Company’s
obligations under this Agreement;
 
(v)           a material breach of this Agreement by the Company which is not
remedied by the Company within ten (10) business days of receipt of written
notice of such breach delivered by Executive Officer to the Company; or
 
(vi)           the Company’s requiring Executive Officer to be based at a
location that is in excess of fifty (50) miles from the location of Executive
Officer’s principal job location or office immediately prior to the Change of
Control, except for required travel on the Company’s business to an extent
substantially consistent with Executive Officer’s then present business travel
obligations.
 
For purposes of sections (i)(A)(I) through (III) above, the duties,
responsibilities and/or authority assigned to Executive Officer shall be deemed
to be the greatest of those in effect during the four (4) month period prior to
or during the two (2) years after the Change of Control.  Unless Executive
Officer becomes disabled, Executive Officer’s right to terminate Executive
Officer’s employment for Good Reason shall not be affected by Executive
Officer’s incapacity due to physical or mental illness.  Executive Officer’s
continued employment shall not constitute consent to, or a waiver or rights with
respect to, any circumstance constituting Good Reason.
 
The amount of severance pay provided for terminations following a Change of
Control will be calculated based on the following schedule:
 
Tier
Amount of Severance
Tier I
2.99 times base salary
plus 2.99 times bonus
Tier II
2.25 times base salary
plus 2.25 times bonus
Tier III
2 times base salary
plus 2 times bonus



For purposes of the above schedule, “base salary” shall be determined as of the
date of Executive Officer’s termination of employment and “bonus” shall be based
on the greater of (i) target bonus for the year of Executive Officer’s
termination, or (ii) the bonus that would be paid using the Company’s most
recent financial performance outlook report that is available as of Executive
Officer’s termination date.
 
Payment of Severance
 
An Executive Officer will receive payment of severance resulting from a Change
of Control that is also a change in the ownership or effective control of the
Company (as defined in
 
 
5

--------------------------------------------------------------------------------


 
Treasury Regulation §1.409A-3(i)(5)) in a single lump sum payment as soon as
administratively practicable following the Executive Officer’s date of
termination and the date on which the separation letter and release and waiver
of claims described hereinafter becomes irrevocable.  If the Change of Control
is not also a change in the ownership or effective control of the Company (as so
defined), the Executive Officer will receive payment in the form provided under
Amount of Severance Pay - General.  In either event, payment is subject to the
requirements of the Six Month Delay provision of the Plan, and to normal payroll
taxes and required withholding, and deductions for applicable medical, dental
and flexible spending account coverage, and, upon payment, may be immediately
applied to pay any amounts the employee owes the Company.  If an Executive
Officer dies after signing the separation letter and release and waiver of
claims but before receipt of severance pay, payment will be made to the
Executive Officer’s estate.
 
Pro Rata Bonus
 
If an Executive Officer is receiving Change of Control severance, he or she
shall also be entitled to a pro rata bonus for the year of the Executive
Officer’s termination with the amount of the full year bonus determined as above
(Amount of Severance – Change of Control) and multiplied by a fraction, the
numerator of which is the number of days elapsed during the year of the
Executive Officer’s termination (to and including the date of termination), and
the denominator of which is 365.
 
Benefit Coverage
 
Medical, dental and vision coverage will continue at active employee rates for
so long as the Executive Officer is receiving severance benefits (or over the
period for which severance is calculated).  Thereafter, the continuation
coverage period under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) will start, and the Executive may continue such coverage at standard
COBRA rates.  All other employee benefit plans terminate on the Executive
Officer’s date of termination.  Severance payments will not be considered
eligible earnings under the Company’s pension and 401(k) plans, and the period
of severance will not count towards credited service and vesting severance under
the Company’s pension and 401(k) plans.
 
If during the Severance Period a former Executive Officer accepts employment
with a new employer, any medical and dental benefits provided under the
Company’s plans at the employee contribution rates pursuant to the preceding
paragraph will be discontinued when the former employee is eligible for coverage
under the new employer’s plans.  Coverage may be continued at standard COBRA
rates only in accordance with the COBRA provisions of the Company’s medical,
dental and vision plans.  A former employee must notify the Human Resources
Department in writing when he or she obtains coverage under a new employer’s
plans.
 
Retirement Benefits
 
If an Executive Officer is receiving Change of Control severance, and is an
active participant in the Company’s defined contribution retirement plan as of
the date of his or her termination, the Company shall pay the Executive an
additional amount equal to the amount of Company contributions (match and
retirement contributions) that would have been contributed to the plan over the
period that Change of Control severance is calculated.  The amount of matching
 
 
6

--------------------------------------------------------------------------------


 
contributions shall be equal to the maximum matching percentage under the plan
as of the date of termination, and the amount of the Company retirement
contribution shall be based on the greatest such contribution (as a percentage
of pay) for the three (3) plan years immediately preceding the Change of
Control.
 
If an Executive Officer is receiving Change of Control severance, and is an
active participant in the Company’s defined benefit pension plan as of the date
of his or her termination, then in addition to the retirement benefits to which
the Executive is entitled under the Company’s qualified and non-qualified
defined benefit pension plans (collectively “Pension Plans”), the Company shall
pay the Executive monthly an amount equal to the excess of (i) over (ii) below
where
 
(i)           equals the sum of the aggregate monthly amounts of pension
benefits (determined as a straight life annuity) to which the Executive would
have been entitled under the terms of the Pension Plans in which he was an
active participant as of the date of termination determined as if he were fully
vested thereunder and had accumulated additional years equal to the period of
time over which Change of Control severance is calculated, and where
 
(ii)           equals the sum of the aggregate monthly amounts of pension
payments (determined as a straight life annuity) to which the Executive is
entitled under the terms of each of the Pension Plans in which he was an active
participant at the date of the Change of Control.
 
For purposes of clause (i), the amount of Change of Control severance pay shall
be considered as part of the Executive’s final average earnings under the
non-qualified pension plan.  The supplemental pension benefits determined under
this Plan shall be payable by the Company to the Executive in the same manner
and for as long as his pension benefits under the Company’s non-qualified
pension plan and shall be adjusted actuarially to reflect payment in a form
other than a straight life annuity.  Benefits which commence prior to normal
retirement age shall be actuarially reduced to reflect early commencement to the
extent, if any, provided in the Company’s non-qualified pension plan.
 
Outplacement
 
If an Executive Officer is receiving any severance benefits under this Plan, he
or she shall also be entitled to receive outplacement assistance with a provider
chosen by the Company for a value of up to the amount set forth in the following
table:
 
Tier
Amount of Outplacement
Tier I
$60,000
Tiers II & III
$30,000



Only those outplacement services incurred before the end of the second calendar
year after the year during which the separation from service occurred shall be
reimbursed under this Plan.
 
 
7

--------------------------------------------------------------------------------


 
Vacation
 
Executive Officers will receive pay for all unused and accrued vacation for the
year of termination as a part of their final regular pay.  Payment will be made
in conformance with prevailing state laws.
 
Other Company Payments
 
Notwithstanding any provision of this Plan to the contrary, the severance
benefits under this Plan shall be reduced, but not below zero, by the severance
benefits then payable to an Executive Officer under any other agreement,
understanding, plan, policy, program or arrangement of the Company or a
subsidiary or affiliate of the Company in effect or in force at the time of the
Executive Officer’s termination of employment.; provided, however, that such
offset shall not operate to accelerate or defer the payment of any deferred
compensation subject to Code Section 409A.
 
Excise Tax Gross-Up
 
If the Executive Officer becomes subject to the excise tax imposed by Code
Section 4999 (the “Parachute Excise Tax”), the Company and Executive Officer
agree that:
 
(i)           If the aggregate of all “parachute payments” (as such term is used
under Code Section 280G) does not exceed 330% of the “base amount” (as such term
is used under Code Section 280G), then the parachute payment shall be reduced to
299.99% of such  base amount;
 
(ii)           If the aggregate of all parachute payments exceeds 330% of the
base amount, then the Company shall pay to Executive Officer a tax gross-up
payment so that after payment by or on behalf of Executive Officer of all
federal, state, and local excise, income, employment, Medicare and any other
taxes (including any related penalties and interest) resulting from the payment
of the parachute payments and the tax gross-up payments to Executive Officer by
the Company, Executive Officer retains on an after-tax basis an amount equal to
the amount that Executive Officer would have retained if Executive Officer had
not been subject to the Parachute Excise Tax;
 
(iii)           The computation of the excess parachute payment in accordance
with Code Section 280G shall be done by a nationally recognized and reputable
independent accounting or valuation firm selected and paid for by the Company;
 
(iv)           Executive Officer shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of any tax gross-up payments.  Such notification shall be
given as soon as practicable but no later than ten (10) business days after
Executive Officer is informed in writing of such claim and shall apprise Company
of the nature of such claim and the date on which such claim is requested to be
paid.  The Executive Officer shall not pay such claim prior to the expiration of
the thirty (30)-day period following the date on which Executive Officer gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If  the Company notifies
Executive Officer in writing prior to the expiration of such period that it
desires to contest such claim, Executive Officer shall:
 
 
8

--------------------------------------------------------------------------------


 
(A)           give the Company any information reasonably requested by the
Company relating to such claim,
 
(B)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(C)           cooperate with the Company in good faith in order effectively to
contest such claim, and
 
(D)           permit the Company to participate in any proceedings relating to
such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive Officer harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this section of the Plan shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive Officer to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive Officer agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive Officer to
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to Executive Officer, on an interest-free basis and shall indemnify
and hold Executive Officer harmless, on an after-tax basis, from any excise tax
or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive
Officer with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the  Company’s control of
the contest shall be limited to issues with respect to which a gross-up payment
would be payable hereunder and Executive Officer shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority; and
 
(E)           If, after the receipt by Executive Officer of an amount advanced
by the Company pursuant to this Section of the Plan, Executive Officer becomes
entitled to receive any refund with respect to such claim, Executive Officer
shall (subject to the Company’s complying with the requirements of this Section)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by Executive Officer of an amount advanced by the Company pursuant
to this Section, a determination is made that Executive Officer shall not be
entitled to any refund with respect to such claim and the
 
 
9

--------------------------------------------------------------------------------


 
Company does not notify Executive Officer in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of gross-up payment required to be paid.
 
Release of Claims
 
In no event will an Executive Officer be eligible for General or Change of
Control severance benefits under this Plan until the Executive Officer signs a
separation letter along with a release and waiver of claims in the form proposed
by the Company; provided that such release and waiver of claims must be
presented by the Company to the Executive Officer within 14 days after the
Executive Officer’s separation from service and must be executed and become
irrevocable no later than the earlier to occur of the date set forth in such
release or 90 days after such separation from service.
 
Legal Fees
 
All reasonable costs and expenses (including fees and disbursements of
counsel) incurred by Executive Officer in seeking to interpret this Plan or
enforce rights pursuant to this Plan shall be paid on behalf of or reimbursed to
Executive Officer promptly by the Company, if Executive Officer is successful in
asserting such rights.  The Executive Officer may waive such payment for tax or
any other reasons.
 
Administration
 
This Plan shall be administered by the Compensation Committee of the Board of
Directors or any comparable committee designated to do so by the Board (the
“Plan Administrator”).  The Plan Administrator may designate persons to carry
out its responsibilities under this Plan.
 
Amendment and Termination
 
The statements contained in this Plan are not intended to create nor are they to
be construed to constitute conditions of employment or a contract of employment
between the Company and any employee.  Except as provided in the following
sentence, the Company reserves the right to modify, suspend or terminate the
Plan or the benefits provided at any time without prior notice to any Executive
Officer.  Solely with respect to the provisions under “Amount of Severance Pay –
Change of Control”, no amendment or termination of such provisions will be
effective until 24 months following the date a notice of such amendment or
termination is provided to Executive Officers of the Company.
 
Benefit Claim Process
 
The Company will notify Executive Officers of any amounts of severance benefits
payable under this Plan.  If an Executive Officer does not receive severance pay
benefits within 60 days (or such later date as required under Code Section 409A)
of his or her date of termination, he or she may assume that the Plan
Administrator has determined that such
 
 
10

--------------------------------------------------------------------------------


 
Executive Officer is not eligible for severance pay benefits.  If any Executive
Officer believes that he or she has been denied severance pay benefits to which
he or she may be entitled, the Executive Officer should submit a written claim
for severance pay benefits to the Chairman of the Plan Administrator.  The
Chairman of the Plan Administrator will notify the employee of any claim for
severance pay that is denied, in whole or in part, within 30 days of the date
the claim is received (unless special circumstances required additional time for
processing the claim).
 
OTHER TERMS:
 
No Vesting
 
No provision of this Plan shall be construed as giving rise to or granting any
vested right to receive severance benefits.
 
Code Section 409A
 
To the extent applicable, it is intended that this Plan shall comply with the
provisions of Code Section 409A, and this Plan shall be construed and applied in
a manner consistent with this intent.  In the event that any payment or benefit
under this Plan is determined by the Company to be in the nature of a deferral
of compensation, then unless otherwise provided, the Company shall take such
actions as it reasonably determines to ensure that such payments comply with the
applicable provisions of Code Section 409A and the Treasury Regulations
thereunder.
 
Effective Date: DECEMBER 1, 2007
 
 
11

 